Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    Applicant’s election in response to restriction requirement
Applicant elects the first sub-combination of claims 1-7 and 14, the other claims 8-13 and 15 would be withdrawn without traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the Applicant has not provided an explanation of relevance of any of cited documents from the IDS into the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US P. No. 8,934,120).
As to claim 1, Lee teaches a user device (100 in fig. 1) comprising: a user interface device (120 in fig. 1); a communicator (110 in fig. 1); a processor (160 in fig. 1); and a memory storing instructions executable by the processor (130 in fig. 1), wherein the processor executes the instructions to: 
generate metadata including location information of a print job target (p. [0014] discloses XHTML data including the location (address) information of the content (print job target) to be printed in the web server), based on a user input made via the user interface device (p. [0089] the printing job is generated after obtaining the information regarding the location (address) of a web server in operation (fig. 5), p. [0092] disclose the user in the user interface device for setting the print option for the content (the obtained print job in web server) is added to XHTML data including the information regarding the addresses (location) of the contents (print job target), p. [0046]), and 
control the communicator to transmit the generated metadata to an image forming apparatus (p. [0090] the generated print job is controlled in the operation for transmitting the job to the image forming apparatus).
As to claim 2, Lee teaches the location information of the print job target comprises a protocol and path information for accessing the print job target (i.e., XHTML data in p. [0022] and p. [0046]), and when the protocol included in the metadata does not transmit format information of the print job target (noted that XHTML data would be the protocol then that data does not transmit format information of the print job target), the metadata further comprises 
As to claim 3, Lee teaches according to execution of a printing application, the processor: receives a user input of selecting the image forming apparatus (i.e., one of plurality of printers 20-2-4 in fig. 7 which is selected by the user via the operation 700), to which the metadata is to be transmitted, via the user interface device, receives, via an interactive user interface, a user input regarding at least one piece of information that constitutes the metadata (please see window 500 in fig. 5), and controls the communicator to transmit the received user input to the selected image forming apparatus (p. [0090] the generated print job is controlled in the operation for transmitting the job to the image forming apparatus).
As to claim 4, Lee teaches the memory (130 in fig. 1) stores further instructions that are executable by the processor to request a server to register a second user device (either 20-1 or 100 in fig. 1 for communicating with the printer 20-2) that is unable to perform the user input for generating the metadata and the image forming apparatus to which the second user device is to transmit the metadata (i.e., DLNA device can be one or more devices connected to DLNA network, and shares contents with the other DLNA devices in the network, p. [0050]-[0051]).
 As to claim 5, Lee teaches generate the metadata by defining an operation of a software button or hardware button provided in the second user device and make the second user device interoperate with the server (p. [0078]) and [0082]).
As to claim 14, Lee teaches a non-transitory computer-readable storage medium storing instructions executable by a processor (160 in fig. 1), the non-transitory computer- readable storage medium comprising: instructions to generate metadata including location information of a print job target (p. [0014] discloses XHTML data including the location (address) information .

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art such as Lee, which is recorded in this office action, does not teaches the limitations in claim 6 such as “as a structure of a web page provided by the server receiving information obtained by the second user device is changed, the memory stores further instructions that are executable by the processor to generate metadata having changed location information of the print job target and control the communicator to transmit the generated metadata to the second user device” and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.


Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Fukasawa (US Patent No. 20040143566) discloses the LDAP server 413 receives the document search request from the printer, that is, from the user, and searches the database for documents. Then, a search result is transmitted to the printer. Request means for requesting a search for at least one document stored in the document server to the document server based on search information input by a user; receiving means for receiving search result information indicating said at least one document found by the search, which has been requested by the request means; display means for displaying a list of said at least one document found by the search based on the search result information received by the receiving means; and document obtaining means for obtaining document information of a document selected out of the list displayed by the display means.
	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672